              Case: 3:20-cv-02449 Doc #: 1 Filed: 10/29/20 1 of 5. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )     Case No.:
                                                   )
    Plaintiff,                                     )
                                                   )
    v.                                             )
                                                   )
 MATTHEW L. BERTZ,                                 )
                                                   )     COMPLAINT
    Defendant.                                     )
                                                   )


         This is an action by the United States of America to recover damages and civil penalties

from Defendant Matthew L. Bertz for causing false claims to be submitted to the United States

Railroad Retirement Board by fraudulently collecting Unemployment Insurance benefits during

times when he was gainfully employed.

                                              PARTIES

         1.      The Plaintiff in this action is the United States of America (“United States”).

         2.      The Defendant is Matthew L. Bertz, a resident of Perrysburg, Ohio

(“Defendant”).
             Case: 3:20-cv-02449 Doc #: 1 Filed: 10/29/20 2 of 5. PageID #: 2




                                  JURISDICTION AND VENUE

       3.       This action is brought by the United States under the False Claims Act, 31 U.S.C.

§§ 3729-33.

       4.       This court has subject matter jurisdiction over this action pursuant to 31 U.S.C.

§ 3732(a) and 28 U.S.C. § 1345.

       5.       Venue is proper in this district pursuant to 31 U.S.C. § 3732(a) because the

Defendant resides in this district.

                                               FACTS

       6.       Defendant was employed as a yardmaster for Norfolk Southern Corporation

(“NSC”) from October 2000 until February 22, 2018, when he was discharged.

       7.       Defendant’s railroad service made him eligible to collect Railroad Retirement

Board Unemployment Insurance benefits.

       8.       Upon being discharged from his employment with NSC, Defendant applied for

Railroad Retirement Board Unemployment Insurance benefits on August 27, 2018.

       9.       As a condition of accepting and receiving Railroad Retirement Board

Unemployment Insurance benefits, the recipient cannot collect such benefits on days of

employment.

       10.      From October 18, 2018 to the present, Defendant was employed at FedEx Ground

Package System Inc. (“FedEx”).

       11.      After his initial application for benefits, and every two weeks thereafter,

Defendant was required to fill out and submit a form indicating whether or not he was employed

or unemployed for each day in the claim period.




                                                  2
             Case: 3:20-cv-02449 Doc #: 1 Filed: 10/29/20 3 of 5. PageID #: 3




       12.      From the claim period beginning October 17, 2018 (submitted October 30, 2018)

through the claim period beginning March 20, 2019 (submitted April 2, 2019), Defendant

knowingly and fraudulently claimed Railroad Retirement Board Unemployment Insurance

benefits for days on which he was employed at FedEx.

       13.      From October 30, 2018 through April 2, 2019, Defendant submitted twelve (12)

false claims to the United States to conceal his employment.

       14.      As a consequence of the actions of Defendant, $7,511.50 in Railroad Retirement

Board Unemployment Insurance benefits were paid to Defendant to which he had no right or

entitlement.

                                             COUNT I

                        FALSE CLAIMS ACT - 31 U.S.C. § 3729(a)(1)(A)

       15.      Plaintiff realleges and readopts the allegations set forth in the preceding

paragraphs as if fully rewritten herein.

       16.      This is a claim for treble damages and civil penalties under the False Claims Act,

31 U.S.C. § 3729(a)(1)(A).

       17.      By the acts described above, Defendant knowingly caused to be presented to the

United States false or fraudulent claims for Railroad Retirement Board Unemployment Insurance

benefits.

       18.      By reason of Defendant=s acts, the United States has been damaged.

                                             COUNT II

                   CONSTRUCTIVE TRUST AND UNJUST ENRICHMENT

       19.      Plaintiff realleges and readopts the allegations set forth in the preceding

paragraphs as if fully rewritten herein.

                                                  3
                Case: 3:20-cv-02449 Doc #: 1 Filed: 10/29/20 4 of 5. PageID #: 4




          20.      This is a claim of constructive trust and unjust enrichment to recover Railroad

Retirement Board Unemployment Insurance benefits fraudulently obtained from the United

States.

          21.      Defendant now has, or may soon have in his possession, assets or proceeds

therefrom which were fraudulently obtained from the United States.

          22.      Defendant should be declared to be holding said assets in constructive trust and be

required to pay the full amount of the damages of the United States to prevent such Defendant

from being unjustly enriched.

                                                COUNT III

                                             CONVERSION

          23.      Plaintiff realleges and readopts the allegations set forth in the preceding

paragraphs as if fully rewritten herein.

          24.      This is a claim at common law for Defendant’s conversion of Railroad Retirement

Board Unemployment Insurance benefits.

                                                COUNT IV

                                       PAYMENT BY MISTAKE

          25.      Plaintiff realleges and readopts the allegations set forth in the preceding

paragraphs as if fully rewritten herein.

          26.      This is a claim at common law for payment by mistake of government monies to

Defendant which were intended for days on which he was unemployed.

          27.      Defendant was under an affirmative duty to report the days on which he was

employed.




                                                     4
             Case: 3:20-cv-02449 Doc #: 1 Filed: 10/29/20 5 of 5. PageID #: 5




       28.      As a result of Defendant’s failure to report such employment, the United States

paid Unemployment Insurance benefits to Defendant and has been damaged in the amount of

$7,511.50 by such payments to Defendant.

       WHEREFORE, Plaintiff prays that judgment be entered in its favor and against the

Defendant Matthew L. Bertz as follows:

       a) on Count I in the amount of triple the Plaintiff’s damages plus civil penalties for each

             false claim as allowed by law against Defendant;

       b) on Count II in the amount of Plaintiff’s damages against Defendant;

       c) on Count III in the amount of Plaintiff’s damages against Defendant;

       d) on Count IV in the amount of Plaintiff’s damages against Defendant; and

       e) on Counts I through IV for pre-judgment interest and costs of this action.


                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                      By:     s/ David M. DeVito
                                              David M. DeVito (CA Bar No. 243695)
                                              Assistant United States Attorney
                                              United States Court House
                                              801 West Superior Avenue, Suite 400
                                              Cleveland, OH 44113
                                              (216) 622-3818
                                              (216) 522-2404 (facsimile)
                                              david.devito@usdoj.gov




                                                 5
JS 44 (Rev. 10/20)                  Case: 3:20-cv-02449CIVIL
                                                        Doc #:COVER
                                                               1-1 Filed:SHEET
                                                                          10/29/20 1 of 3. PageID #: 6
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
          United States of America                                                                        Matthew L. Bertz
    (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant                       Wood
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
      David M. DeVito, Assistant U.S. Attorney
      801 W. Superior Ave., STE 400, Cleveland, OH44113
      Ph:(216) 622-3818
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                          and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                   PTF          DEF                                             PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                     Citizen of This State            1            1          Incorporated or Principal Place         4     4
                                                                                                                                                            of Business In This State

    2   U.S. Government                  4   Diversity                                           Citizen of Another State            2             2      Incorporated and Principal Place            5        5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                 Citizen or Subject of a             3             3      Foreign Nation                              6        6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                           FORFEITURE/PENALTY                          BANKRUPTCY                              OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY            625 Drug Related Seizure             422 Appeal 28 USC 158                  ✖    375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -           of Property 21 USC 881           423 Withdrawal                              376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability       690 Other                                28 USC 157                                  3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                             400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                               PROPERTY RIGHTS                             410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                             430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                                 450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated                   460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                    New Drug Application                   470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                                  Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                     LABOR                        880 Defend Trade Secrets                   480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud             710 Fair Labor Standards                  Act of 2016                                (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending            Act                                                                          485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal          720 Labor/Management                 SOCIAL SECURITY                                 Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage             Relations                        861 HIA (1395ff)                            490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage         740 Railway Labor Act                862 Black Lung (923)                        850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability       751 Family and Medical               863 DIWC/DIWW (405(g))                          Exchange
                                            Medical Malpractice                                         Leave Act                        864 SSID Title XVI                          890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS           790 Other Labor Litigation           865 RSI (405(g))                            891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:              791 Employee Retirement                                                          893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee              Income Security Act              FEDERAL TAX SUITS                           895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                            870 Taxes (U.S. Plaintiff                       Act
    240 Torts to Land                   443 Housing/                        Sentence                                                          or Defendant)                          896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                      871 IRS—Third Party                         899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty               IMMIGRATION                           26 USC 7609                                Act/Review or Appeal of
                                            Employment                  Other:                      462 Naturalization Application                                                       Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other        465 Other Immigration                                                            950 Constitutionality of
                                            Other                       550 Civil Rights                Actions                                                                          State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from             4 Reinstated or             5 Transferred from       6 Multidistrict                          8 Multidistrict
      Proceeding             State Court                             Appellate Court             Reopened                    Another District           Litigation -                           Litigation -
                                                                                                                             (specify)                  Transfer                               Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         31 U.S.C. §§ 3729-33
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Violations of the False Claims Act
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                         Yes      ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                              DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
10/29/2020                                                              DAVID DEVITO                                                      Digitally signed by DAVID DEVITO
                                                                                                                                          Date: 2020.10.29 09:58:20 -04'00'


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                                        MAG. JUDGE
                        Case: 3:20-cv-02449 Doc #: 1-1 Filed: 10/29/20 2 of 3. PageID #: 7
                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OHIO

I.                Civil Categories: (Please check one category only ).

                  1. ✔              General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                    CASE NUMBER:
II.    RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action:      is RELATED to another PENDING civil case            is a REFILED case           was PREVIOUSLY REMANDED


If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)      Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY: Wood
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in
                    which it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:

IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                                             (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga,
                  CLEVELAND                  Lake, Lorain, Medina and Richland)
                  YOUNGSTOWN                 (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

              ✔   TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                             VanWert, Williams, Wood and Wyandot)
JS 44 Reverse (Rev. 10/20)   Case: 3:20-cv-02449 Doc #: 1-1 Filed: 10/29/20 3 of 3. PageID #: 8
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                      Case: 3:20-cv-02449 Doc #: 1-2 Filed: 10/29/20 1 of 2. PageID #: 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        NorthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.
                                                                     )
                    MATTHEW L. BERTZ                                 )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Matthew L. Bertz
                                           7333 Starcrest Rd.
                                           Perrysburg, OH 43551




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David M. DeVito,
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           801 West Superior Avenue, Suite 400
                                           Cleveland, OH 44113


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case: 3:20-cv-02449 Doc #: 1-2 Filed: 10/29/20 2 of 2. PageID #: 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Matthew L. Bertz
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                         Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
